                        UNITED STATES DISTRICT COURT
                                        for the
                             SOUTHERN DISTRICT OF INDIANA


DANIEL S. O’TOOLE,                            )
STACIA L. O’TOOLE,                            )
            Plaintiffs,                       )
                                              )
        v.                                    )       CAUSE NO.: 1:20-cv-01893-SEB-DLP
                                              )
ROACHE & ASSOCIATES,                          )
          Defendant.                          )

               DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF
                      DEFENDANT’S MOTION TO DISMISS

        The Plaintiffs, Daniel S. O’Toole and Stacia L. O’Toole (hereinafter “Plaintiffs”), filed

their Complaint on July 16, 2020, alleging a violation of the Fair Debt Collection Practices Act

(hereinafter “FDCPA”); 15 USC § 1692 et seq. [See Doc. 1]. Plaintiffs allege in their Complaint

that the Defendant, Bob Roache Law, Inc. d/b/a Roache & Associates (hereinafter “Defendant”),

violated the FDCPA by sending a letter on April 23, 2019, that was confusing and provided

conflicting information in relation to a previous letter (sent on March 27, 2019) as to the

Plaintiffs’ rights under the FDCPA. [See Doc. 1, ¶¶ 5-10].

        The statute of limitations for an FDCPA violation is one year pursuant to 15 USC

1692k(d). As the Plaintiffs’ allegations of a violation stem from a letter sent on April 23, 2019,

the Complaint filed on July 16, 2020, is barred by the statute of limitations as being filed past the

one-year time limit.

                                       Standard of Review

        In ruling upon a FRCP 12(b)(6) motion, a Court must construe the complaint in the light

most favorable to the Plaintiffs, accept as true all well-pleaded facts, and draw reasonable

inferences in favor of the Plaintiffs. Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th Circ. 2013)

Page 1 of 4
(citing Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir.2008)). A Court is not required to

accept as true statements of law or unsupported conclusory factual statements. Id. (citing

McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir.2011)).

        Furthermore, in Brooks v. Ross the Seventh Circuit Court of Appeals has found that a

statute of limitations defense can be evaluated through a motion to dismiss:

        While complaints typically do not address affirmative defenses, the statute
        of limitations may be raised in a motion to dismiss if “the allegations of
        the complaint itself set forth everything necessary to satisfy the affirmative
        defense.” United States v. Lewis, 411 F.3d 838, 842 (7th Cir.2005).
        (Technically, one might see this as a motion for judgment on the pleadings
        under Rule 12(c) rather than a motion under Rule 12(b)(6), but the
        practical effect is the same.) We find it appropriate here to consider the
        statute of limitations because the relevant dates are set forth
        unambiguously in the complaint. Brooks v. Ross, 578 F.3d 574, 579 (7th
        Cir. 2009).

As such, this Court may consider a statute of limitations defense as a reason to

dismiss the Complaint pursuant to FRCP 12(b)(6).

                                             Argument

        Accepting all the allegations of Plaintiff’s Complaint as true as required by case law, the

Court should dismiss this case as it was filed past the statute of limitations.

        The relevant statute of limitations for an FDCPA action is found at 15 USC 1692k(d),

which states:

        An action to enforce any liability created by this subchapter may be
        brought in any appropriate United States district court without regard to
        the amount in controversy, or in any other court of competent jurisdiction,
        within one year from the date on which the violation occurs. (emphasis
        added).

        Finding that the statutory language was unambiguous, the U.S. Supreme

Court has confirmed that the FDCPA statute of limitations begins to run on the

date of the violation, not when the violation is discovered, leaving open the


Page 2 of 4
question of equitable tolling of the statute due to fraudulent concealment of the

violation. See Rotkiske v. Klemm, 140 S.Ct. 355 (2019).

        The Complaint alleges that the letter sent by the Defendant on April 23,

2019, was in violation of the FDCPA. [See Doc. 1, ¶¶ 5-10 and Exhibit B to the

Complaint]. That letter is the sole basis for the Plaintiffs’ claim as the Complaint

does not allege that any other act of the Defendant was in violation of the

FDCPA. As such, the statute of limitations ran on April 23, 2020. When the

Complaint was filed on July 16, 2020, this was well outside the limitations time

deadline. As required in Brooks, supra, the Complaint contains all the relevant

information necessary to rule on the limitations defense. There is no inference

from the facts pled in the Complaint that can be draw in favor of Plaintiffs that

would remove this cause from dismissal under the applicable statute of

limitations. Therefore, this cause should be dismissed with prejudice.

                                    Conclusion

        For the foregoing reasons, the Defendant respectfully requests that the

Court grant this Motion and dismiss the Plaintiffs’ Complaint with prejudice.

                                                      Respectfully submitted,

                                                      /s/ Joseph B. Walterman
                                                      Joseph B. Walterman (24436-49)
                                                      jbw@waltermanlegal.com
                                                      P.O. Box 631
                                                      Greenwood, IN 46142
                                                      Phone: 317-750-7990




Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on 10-6-20, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system. Notice of this filing will be sent to the following parties
through the Court’s Electronic Case Filing System. Parties may access this filing through the
Court’s system.

Attorney for Plaintiffs:

James R. Recker

                                                      /s/ Joseph B. Walterman
                                                      Joseph B. Walterman (24436-49)




Page 4 of 4
